DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 9/23/20, Applicant, on 12/23/20 and then 1/25/21, amended claims. Claims 1-15, 23-45 are pending in the instant application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The previous 35 USC 112(a) rejections are withdrawn in light of the amendments removing the language (e.g. horizontal analysis and “calibrates to compensate for anomalies or divergences) in question.
The previous 35 USC 112(b) rejections are withdraw in light of the removal of “unmeasured characteristics”.
The 101 rejection for claims 1-8, 23-32, 37-38 is now withdrawn at 2a, prong 2 based on the combination of limitations and additional elements of “logically associating the characteristics information with the agent in an agent repository… logically associating the plurality of agents with different control sessions”; “generating one or more outputs based on the characteristics information of the agent and a performance model, wherein the one or more outputs include a predicted expenditure amount”; “providing a consumption instruction to a client computer associated with the agent… with a first communication modality”; and “providing a modified consumption instruction 
The same reasoning for claim 1 being eligible is also applicable to new claims 39-45, and 35-36 (which now depend from new claim 39).
 Some of the 101 rejections (Claims 9-15, 33-34) were withdrawn previously – based on Applicant’s arguments (12/25/19, pages 16-17) and in light of the combination of additional elements at 2a, prong 2 of a network computer, transceivers, use of the self-referential database, self-referential identifiers, and client computers with transceivers communicating over the network. See also MPEP 2106.04(d)(1)(citing Enfish), and MPEP 2106.05(a)(Examples of improvements to computer functionality include self-referential database discussion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 23-28, 30-32, and 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Benefield (US 2018/0374385), and Publicover (US 2017/0201779). 

A method for improving performance criterion in a control session, wherein one or more processors (The “performance” refers to agent performance (paragraph 26 as published). Paragraph 72 states these can just be “performance metrics.” Paragraph 114 gives various examples of performance such as “expected weight loss per day.” Paragraph 119 as published even states explicitly the objective performance of the agent can be “weight loss.” Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors)
Nissila discloses that there can be even a plurality of processors (See par 17-18). However, though suggested, Nissila does not explicitly disclose:
A method for improving performance criterion in a control session, wherein one or more processors “in a network computer perform the method by executing computer readable instructions”
Benefield discloses the limitations (Benefield – See par 11, FIG. 1 - FIG. 1 is a functional block diagram illustrating a distributed data processing environment, generally designated 100, in accordance with one embodiment of the present invention (showing a number of devices 110 (client device), 120 (server), 140, 150, 160, 170, 180, 190 communicating over a network 130); See par 35 - In general, server 120 is representative of any electronic device or combination of electronic devices capable of executing machine readable program instructions as described in greater detail with regard to FIG. 3. Server 120 contains owner meal recommendation 122, retailer offer 124, and physical activity and dietary service program 200.)
Nissila discloses:
the method comprising: 
obtaining characteristics information associated with an agent (Applicant’s specification - page 28 (par 95 as published) –agent characteristics may include… male, female; age, height, weight; body fat; activity rating; lifestyle rating (0-10; active); - Nissila discloses the limitations – See par 20 - The control unit 100 is configured to receive the user's initial weight and his target weight over the user interface 102. See par 30 - the control unit 100 is configured to receive information defining the user's age over the user interface 102; The accuracy of BMR can be improved by taking into account the user's gender, which can be entered into the control unit 100 via the user interface 102. BMR is 10-15% lower for women than for men; see par 51, 702 – input weight; par 52 – enter height, age, gender).
Nissila in combination with Benefield discloses:
logically associating the characteristics information with the agent in an agent repository (Applicant’s specification - page 28 (par 95 as published) –agent characteristics may include… male, female; age, height, weight; body fat; activity rating; lifestyle rating (0-10; active) - Nissila discloses the limitations – See par 20 - The control unit 100 is configured to receive the user's initial weight and his target weight over the user interface 102. See par 28 - The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. See par 30 - the control unit 100 is configured to receive information defining the user's age over the user interface 102; The accuracy of BMR can be improved by taking into account the user's gender, which can be entered into the control unit 100 via the user interface 102. BMR is 10-15% lower for women than for men; see par 51, 702 – input weight; par 52 – enter height, age, gender), the agent repository logically associating characteristics information and metrics of a plurality of agents with respective ones of the plurality of agents (Applicant’s Specification page 39 - (par 110 as published) -  “In some embodiments, the metrics may represent or include resource consumption information (for example, amounts of resource types consumed in specific units, normalized units, or others), objective performance information (for example, rating indication of how well the agent performed one or more activities, how the agent felt during or after one or more activities, weight of the agent, or others), or others” - Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described. These may also be combined for more accurate generation of energy expenditure for example as follows: when the user is exercising, his heart rate is measured, whereas at other times his physical activity is measured, in addition to which information about his basal metabolism is taken into account, and possibly information about his workload. See par 27 – data stored in the heart rate monitor may be transferred to personal computer for further processing; see par 28 -  The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. Aerobic fitness corresponds to cardiovascular fitness (a measurement unit for describing oxygen uptake, usually 10-95 millilitres/kilogram/minute). At a particular exercise heart rate, the energy expenditure (in addition to basal metabolism) of a person who is in a poor physical condition is 33% lower than that of a person who is in normal condition), the agent repository logically associating the plurality of agents with different control sessions (page 53 of the specification (paragraph 128 as published) - In some of the various embodiments, metrics analysis engine 414 may analyze metrics associated with multiple active or completed control sessions and provide the results of the analysis to consumption control engine 412. Benefield – See par 18 - By connecting to the account of the individual, exercise machine 150 accesses a separate computer (not shown) that stores user information 156 and uploads physical activity data 159 for one or more individuals to physical activity and dietary service program 200. See par 34 - Through physical activity and dietary service client program 114, the user adds physical activity data 159 in order to improve the accuracy of recommendations from physical activity and dietary service program 200. See par 71 – physical activity and dietary service program 200 creates meal recommendation 122 based on purchase trends for multiple individuals);
generating one or more outputs based on the characteristics information of the agent and a performance model (page 39 of Applicant’s specification states that performance information can include “weight of the agent”; Nissila discloses the limitations – See par 3 - The Applicants are of the opinion that the best scientific basis for weight management is provided by energy balance control based on laws of thermodynamics, i.e. a person's energy expenditure is compared with the energy content of his food intake amount. If they are in balance, the person's weight remains unchanged. If the person's energy expenditure is greater than the energy content of his food intake, the person loses weight. If the energy content of the amount of food eaten by the person is greater than his energy expenditure, he gains weight. 
Nissila discloses a formulaic relationship between weight, energy expenditure, and energy from food intake (see par 3). In case Applicant does not interpret this as a “performance model”, Benefield also discloses the limitation.
“performance model” (Benefield – See par 16 - Fitness tracking device 140 stores and tracks the blood sugar levels with … meals, and/or physical activity (e.g., exercise) etc. as a table of blood sugar levels (e.g., blood glucose profile), as measurements are taken over the day and/or days to identify trends and patterns over time for incorporation in dietary plan 148 and to assist the individual to control sugar and/or insulin levels based on the patterns. For example physical activity and dietary service program 200 identifies low blood sugar occurs repeatedly after a specific workout. Therefore, physical activity and dietary service program 200, via user interface 142 suggests the individual check blood sugar levels after the workout and/or consume a snack. See par 44 – user information 116, 146 includes “type of athletic profile” (e.g. general fitness, triathlete, body builder, runner, swimmer) and “weight”; In one embodiment, physical activity and dietary service program 200 creates dietary plan 118 based on user information 116 and/or user information 146. For example, an individual identifies athlete type as a body builder; therefore, physical activity and dietary service program 200 creates dietary plan 118 to increase muscle mass and reduce body fat, while maintaining proper nutrition based on nutritional guidelines for the height, weight, and gender of the individual. [Benefield discloses a “model” as it is based on either patterns/trends (par 16) or the athletic performance of individuals to impact food/dietary recommendations (par 44)]; see par 81 – specific recommendations based on user completing a “weight lifting routine”)).
Nissila in combination with Benefield disclose:
generating one or more outputs based on the characteristics information of the agent and a performance model, “wherein the one or more outputs include a predicted expenditure amount” (Nissila – See par 28 - On the basis of aerobic fitness, resting heart rate, and maximum heart rate, energy expenditure caused by physical exercise can be estimated, which in turn has an influence on the exercise instructions. See par 54-55, FIG. 7 – output food amount and exercise instructions , and “generating the energy expenditure of the user”; see par 31 – one way of measuring workload is to use working day descriptions for estimating daily energy expenditure; Since Benefield disclosed for “performance model,” Benefield also discloses these limitations – See par 25 – user information 116 includes gender, weight, height, age, etc; See par 45-46 – BMR (basal metabolic rate) based on user information 116 and intensity level of activity; par 49 – Exercise intensity refers to how much energy is expended when exercising (i.e., a physiological measurement that expresses an energy cost of physical activities, defined as a ratio of a metabolic rate during a specific physical activity to a reference metabolic rate), and varies with each individual; par 51, 54 - Through user interface 112 and physical activity and dietary service client program 114, the individual manually enters an exercise activity with a duration, a perceived intensity level and/or an activity level associated with the physical activity (e.g., running is classified as vigorous activity). Physical activity and dietary service client program 114 utilizes the entered information with user information 116 to calculate the number of calories burned, however, the calories burned are an approximation due to the lack of actual monitored data.).
transforming the predicted expenditure amount into a first specific-units amount of a first resource type … based on the characteristics information of the agent (Applicant’s specification page 5 states “As used herein, the term "specific units" refers to units of measurement in a system of measurement that defines the units and the relationships between them, with the measurement system being nationally or internationally agreed upon by one or more government bodies. Examples of specific units include grams, meters, liters, or others in the metric system, pounds, feet, gallons, or others in the United States customary system (USCS or USC), or pounds, feet, gallons, or others in the imperial system.” “Resource types” in paragraph 103 as published can be “for example, one or more gasolines, fuel stabilizers, oil additives, proteins, carbohydrates, fats, vegetables, or others”; Nissila - See par 24 - The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. Other suitable measurement units can also be used and, when necessary, conversion formulae are devised to enable the comparison between the energy expenditure and the energy content of the food intake amount (food is an example of a resource type according to Applicant’s specification paragraph 24). The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described. These may also be combined for more accurate generation of energy expenditure for example as follows: when the user is exercising, his heart rate is measured, whereas at other times his physical activity is measured, in addition to which information about his basal metabolism is taken into account, and possibly information about his workload; See par 28 -  On the basis of aerobic fitness, resting heart rate, and maximum heart rate, energy expenditure caused by physical exercise can be estimated, which in turn has an influence on the exercise instructions. See par 31 - Standing work, in turn, expends 12.5% more energy than seated work with requirement of moving around. For a male weighing 75 kilograms, for example, a difference of 12.5% equals 2450 kilocalories per week, which means a potential increase or loss of weight of 0.35 kilograms in a week. See par 64 -modifying food intake/exercise instructions based on changes in user’s weight).

Benefield discloses:
transforming the predicted expenditure amount into a first specific-units amount of a first resource type “and a second specific-units amount of a second resource type” based on the characteristics information of the agent (It appears for “predicted expenditure”, the support for this amendment is paragraph 179 as published (page 79-80 as filed)
Accordingly, in some of the various embodiments, the amount of specific-units needs for each of one or more resource types may represent an amount of specific-units for the resource type that the agent is expected to need on average per interval to obtain the agent objectives based on the estimated activity rating or the average activity rating for the agent. In some embodiments, the average-interval specific-units needs amount for each of one or more resource types may be employed as a default value for the specific-units needs amount for the resource type. In some embodiments, the amount of specific-units needs for each of one or more resource types may represent an amount of specific-units for the resource type that the agent is expected to need in a particular interval based on the tracked activity rating or the predicted activity rating for the particular interval. In some embodiments, the particular-interval specific-units needs amount for each of one or more resource types may be employed as the value for the specific-units needs amount for the resource type when available or when one or more conditions are satisfied, such as the particular-interval specific-units needs amount for the resource type exceeding the average-interval specific-units needs amount for the resource type or others.

Benefield 2018/0374385 [discloses entire limitation] – see par 49 - The exercise intensity and heart rate of the individual effects the order of fuel recruitment (i.e., determines whether the calories expended come from carbohydrates, fat, or protein) that a body utilizes and adaptations the body makes after exercise. See par 47 – In another embodiment, physical activity and dietary service program 200 calculates caloric intake values based on the BMR, nutritional guidelines, physical goals, intensity level (e.g., activity level) and/or medical conditions. In some embodiments physical activity and dietary service program 200 adjusts the percentages of each food type (e.g., carbohydrates, fats, proteins, etc.) to meet physical goals and the athlete type. See par 70 – meal recommendation based on higher number of carbohydrates and lower fat content (spaghetti with meat sauce) – 22 g of fat, 85 g of carbohydrates, and 26 g of protein; See par 84 – meal recommendations for types of fuel to consume for a time period);
transforming the first specific-units amount of the first resource type into a first normalized-units amount of the first resource type (Applicant’s specification in paragraph 104 as published (page 34 as filed)) states that “resource types” can include “proteins, carbohydrates, fats, vegetables, or others” Benefield – See par 48 - Physical activity and dietary service program 200 calculates number of calories allowed from each food type (e.g., carbohydrates, fats, proteins, etc.) as defined by dietary plan 118 or dietary plan 148 to match nutritional guidelines with the calculated caloric intake to meet physical and/or medical goals. See par 69 - In some embodiments, physical activity and dietary service program 200 may provide meal recommendation 122 with a recommended portion size (e.g., small or medium instead of large, half size portion, etc.) to allow a greater selection from menu information 166, while still maintaining dietary plan 118 and the remaining number of allowed calories for consumption. see par 72 – dietary service program provides recipes that include “serving sizes” that meets the remaining allowed calorie consumption and nutritional requirements); 
transforming the second specific-units amount of the second resource type into a second normalized-units amount of the second resource type based on the first normalized-units amount of the first resource type (Benefield – See par 47 - In another embodiment, physical activity and dietary service program 200 calculates caloric intake values based on the BMR, nutritional guidelines, physical goals, intensity level (e.g., activity level) and/or medical conditions. In some embodiments physical activity and dietary service program 200 adjusts the percentages of each food type (e.g., carbohydrates, fats, proteins, etc.) to meet physical goals and the athlete type. See par 69 - Based on the analysis of the available meal options with respect to dietary plan 118, physical activity and dietary service program 200 identifies available meal options within menu information 166 that meet nutritional requirements and/or are within a tolerance (e.g., within plus or minus 5% of each fuel type, remains within the percentage intake of carbohydrates, fat, and protein depending on gender, etc.); See par 82 - Physical activity and dietary service program 200 determines the individual may consume an additional 1700 calories (e.g., remaining number of allowed calories for consumption) comprised of 55 g of fat, 261 g of carbohydrates, and 42 g of protein (e.g., remaining nutritional content).
Nissila, in combination with Benefield discloses:
a client computer associated with the agent based on the first normalized-units amount of the first resource type and the second normalized-units amount of the second resource type, wherein the consumption instruction is provided to the client computer with a first communication modality (Nissila – par 54 - According to an embodiment, the method comprises the following inference: if the user's target weight is lower than his initial weight, the device is set to generate for the user food intake amount instructions that provide a daily energy content which is lower than the user's daily energy expenditure and exercise instructions which increase the user's energy expenditure
See also Benefield – See par 36 - In another embodiment, meal recommendations 122 may reside on client device 110, fitness tracking device 140, smart appliance 180, and/or another computing device (not shown) provided, meal recommendation 122 is accessible by physical activity and dietary service program 200. See par 39 - Physical activity and dietary service program 200 provides meal recommendation 122 … to make choices that coincide with dietary plan 118 or dietary plan 148 while also incorporating physical activity data 119 and/or physical activity data 149 (i.e., determines an appropriate food and/or beverage to consume based on nutritional content, type of physical activity, calories remaining for consumption, etc. to meet dietary goals, medical conditions, etc.); 
obtaining metrics associated with the agent that are based on the consumption instruction and a monitoring of the agent (Applicant’s Specification page 6 (par 32 as published) – metrics may include performance feedback that include a values of a measured agent characteristic; Applicant’s Specification page 39 (par 110 as published) - Metrics may represent or include resource consumption information; or page 28 (paragraph 95 as published) – agent characteristic include… activity rating on a scale; ). Nissila – See par 58 – embodiments with reference to device (measuring heart rate); According to an embodiment the method further comprises: taking into account the user's physical activity when generating his energy expenditure. According to an embodiment the method further comprises: generating with the device a long-term average of the user's physical activity, which is taken into account when food intake amount and exercise instructions are generated; See par 60 - At predetermined intervals, for example daily [which can be the  same interval as the predicted expenditure amount], weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720; see par 62 - When block 720 is executed for the first time, the change in the user's weight is generated with the device on the basis of the user's current weight and his initial weight. After that it is based on the user's latest current weight and the user's current weight received and stored earlier (the weight at the end of the previous monitoring period); 
logically associating the obtained metrics with the agent in the agent repository (Applicant’s Specification page 39 - (par 110 as published) -  “In some embodiments, the metrics may represent or include resource consumption information (for example, amounts of resource types consumed in specific units, normalized units, or others), objective performance information (for example, rating indication of how well the agent performed one or more activities, how the agent felt during or after one or more activities, weight of the agent, or others), or others” - Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described. These may also be combined for more accurate generation of energy expenditure for example as follows: when the user is exercising, his heart rate is measured, whereas at other times his physical activity is measured, in addition to which information about his basal metabolism is taken into account, and possibly information about his workload. See par 27 – data stored in the heart rate monitor may be transferred to personal computer for further processing; see par 28 -  The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. Aerobic fitness corresponds to cardiovascular fitness (a measurement unit for describing oxygen uptake, usually 10-95 millilitres/kilogram/minute). At a particular exercise heart rate, the energy expenditure (in addition to basal metabolism) of a person who is in a poor physical condition is 33% lower than that of a person who is in normal condition).
comparing one or more portions of the obtained metrics to the one or more outputs of the performance model (Nissila – See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted); 
 “modifying the one or more outputs based on the comparison to increase a correlation between the one or more outputs and the obtained metrics (Applicant’s specification par 120 as published states
 “In some of the various embodiments, modifying the predicted interval energy expenditure amount in a control session for an agent (or the modified predicted interval energy expenditure amount if system 400 has been calibrated one or more times in the control session for the agent) by reducing the predicted interval energy expenditure amount may reduce the magnitude of the one or more outputs and may increase the objective performance of the agent (for example, weight loss), thereby increasing the performance criterion of the value of the correlation coefficient and the performance criterion of the absolute value of the correlation coefficient (for example, bringing the value of the correlation coefficient closer to positive one). In other embodiments, modifying the predicted interval energy expenditure amount by increasing the predicted interval energy expenditure amount may increase the magnitude of the one or more outputs and may increase the objective performance of the agent (for example, weight gain).”)

Nissila – See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted; see par 65 -  The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure; see par 66 - As stated, in block 726 the weight management program is updated, for example by adjusting the speed of the program, whereas block 724 calibrates the weight management program. if weight loss has been too rapid, the negative energy balance can be reduced in 726, and if weight loss has been too slow, the negative energy balance can be increased in 726. Realism and safety must naturally be always ensured; See also Benefield See par 49 - In step 204, physical activity and dietary service program 200 tracks user activity (e.g., physical activity data 119, physical activity data 149, and/or physical activity data 159) and an exercise intensity level – energy expended varies with each individual; The exercise intensity and heart rate of the individual effects the order of fuel recruitment (i.e., determines whether the calories expended come from carbohydrates, fat, or protein) that a body utilizes and adaptations the body makes after exercise; See FIG. 2, 210 (meal recommendation) after looking at “tracked user activity and level” 204).
providing a modified consumption instruction to the client computer based on the one or more modified outputs (Nissila – See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted; see par 65 -  The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions and/or decreasing the energy expenditure of the exercise instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure.)
Nissila discloses that the “device” generates the food intake amount instructions (See par 54). Benefield discloses having meal recommendations on client device 110, fitness tracking device 140, smart appliance 180, and/or another computing device (See par 36). However, Nissila and Benefield do not explicitly disclose:
wherein the modified consumption instruction is provided to the client computer with a second communication modality that is different than the first communication modality based on availability of the first and second communication modalities, wherein execution of the computer readable instructions prevents duplicate modified consumption instructions when switching communication modalities.
Publicover discloses the limitations (Publicover 2017/0201779 – See par 72 – Content may include… video, words; content is a continuum including “targeted advertising.” See par 92 – First device – initial device a user engages with in a content consumption session whose content may be superseded by the addition of one or more alternate devices. See par 138 -  In the event that connectivity is lost between the First Device and the Arkiïs™ Content servers, the Arkiïs™ Content feed being broadcast may automatically fail over to any Alternate Devices (e.g., smartphones) that are synchronized with the First Device. Such connectivity loss may be detected in many ways including: explicit designation by the User on their Alternate Device (disclosing the “switching”), the failure of the First Device to respond to a ping-like request in a reasonable time period, or the loss of ability for the Alternate Device to see the First Device such as on a local Wi-Fi network (disclosing the “switching”). See par 334 - Another commercial targets her on her way home from the Gym (as detected by her smartphone's location and movement monitored by her Yelp app that is connected to her Arkiïs™ Profile on the Arkiïs™ servers) and is for a new yogurt shop that just opened around the corner from the gym where she is now and that serves high-protein non-fat yogurt and offers her a full serving for free for coming by in the next fifteen minutes).
Both Nissila and Benefield are directed to obtaining activity data from users (See Nissila par 29; Benefield FIG. 2, 204, par 14, 18, 33) and thus are analogous art to the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of generating a long-term average of the change in a user’s weight based on food intake and exercise instructions (See par 39, 65) in Nissila to further explicitly include 1) computers/processors communicating wirelessly; 2) estimating energy expenditure based on characteristics of the user and a model (Benefield par 28, 31, 54-55); 3) number of grams or servings for recommended food and 4) remaining fuel types as disclosed in Benefield, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Nissila, Benefield, and Publicover are directed to obtaining activity data from users (See Nissila par 29; Benefield FIG. 2, 204, par 14, 18, 33; Publicover par 334 – 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having recommended energy content of a daily food intake amount (See par 32) in Nissila and the meal recommendations in Benefield to further explicitly include delivering the content to an alternate device based on fail over, designation, or loss of ability to see a first device on a wi-fi network as disclosed in Publicover, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 23, Nissila and Benefield and Publicover disclose:
A network computer for improving performance criterion in a control session (Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; See par 18 -  The control unit 100 is usually implemented as a processor provided with the necessary software).
Nissila discloses that there can be even a plurality of processors (See par 17-18). However, though suggested, Nissila does not explicitly disclose limitations.
Benefield discloses:
one or more transceivers that communicate over a network (Benefield – See FIG. 3 – 310, 320, 318 ; par 91 - communications unit 310, in these examples, provides for communications with other data processing systems or devices. In these examples, communications unit 310 includes one or more network interface cards. Communications unit 310 may provide communications through the use of either or both physical and wireless communications links; See par 11, FIG. 1 - FIG. 1 is a functional block diagram illustrating a distributed data processing environment, generally designated 100, in accordance with one embodiment of the present invention (showing a number of devices 110 (client device), 120 (server), 140, 150, 160, 170, 180, 190 communicating over a network 130)); 
memory that stores instructions (Benefield –See par 35 - In general, server 120 is representative of any electronic device or combination of electronic devices capable of executing machine readable program instructions as described in greater detail with regard to FIG. 3. Server 120 contains owner meal recommendation 122, retailer offer 124, and physical activity and dietary service program 200; see par 89 - dietary service program 200 may be stored in persistent storage 308 and in memory 306 for execution and/or access by one or more of the respective computer processor(s) 304), 
one or more processors that execute instructions that cause the one or more processors to performs actions comprising (Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; The control unit 100 is usually implemented as a processor provided with the necessary software.);
The remaining limitations in claim 23 are similar to claim 1. Claim 23 is rejected for the same reasons as claim 1. It is obvious to combine Nissila and Benefield and Publicover for the same reasons disclosed in claim 1.

Concerning independent claim 39, Nissila and Benefield and Publicover disclose:
A network computer for improving performance criterion in a control session (Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; See par 18 -  The control unit 100 is usually implemented as a processor provided with the necessary software).

Benefield discloses:
“a network computer, comprising:
one or more processors that execute instructions associated with the network computer that cause the one or more processors of the network computer to perform actions” (Benefield – See par 11, FIG. 1 - FIG. 1 is a functional block diagram illustrating a distributed data processing environment, generally designated 100, in accordance with one embodiment of the present invention (showing a number of devices 110 (client device), 120 (server), 140, 150, 160, 170, 180, 190 communicating over a network 130); See par 35 - In general, server 120 is representative of any electronic device or combination of electronic devices capable of executing machine readable program instructions as described in greater detail with regard to FIG. 3. Server 120 contains owner meal recommendation 122, retailer offer 124, and physical activity and dietary service program 200); 
the client computer, comprising: 
one or more processors that execute instructions associated with the client computer that cause the one or more processors of the client computer to perform actions, comprising (Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; The control unit 100 is usually implemented as a processor provided with the necessary software);
receiving the consumption instruction with a first communication modality (Nissila – par 54 - According to an embodiment, the method comprises the following inference: if the user's target weight is lower than his initial weight, the device is set to generate for the user food intake amount instructions that provide a daily energy content which is lower than the user's daily energy expenditure and exercise instructions which increase the user's energy expenditure
See also Benefield – See par 36 - In another embodiment, meal recommendations 122 may reside on client device 110, fitness tracking device 140, smart appliance 180, and/or another computing device (not shown) provided, meal recommendation 122 is accessible by physical activity and dietary service program 200. See par 39 - Physical activity and dietary service program 200 provides meal recommendation 12);
monitoring one or more actions of the agent (Nissila, See FIG. 1-2, par 17 - the device comprises a control unit 100 for controlling the device and a user interface 102 coupled to the control unit 100 for entering input information and for obtaining output information); and 
providing one or more portions of the metrics based on the monitored actions of the agent (Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described);
receiving the modified consumption instruction with a second communication modality that is different than the first communication modality based on availability of the first and second communication modalities, wherein execution of the computer readable instructions prevents duplicate modified consumption instructions when switching communication modalities (Publicover 2017/0201779 [as applied in claim 1] – See par 72 – Content may include… video, words; content is a continuum including “targeted advertising.” See par 92 – First device – initial device a user engages with in a content consumption session whose content may be superseded by the addition of one or more alternate devices. See par 138 -  In the event that connectivity is lost between the First Device and the Arkiïs™ Content servers, the Arkiïs™ Content feed being broadcast may automatically fail over to any Alternate Devices (e.g., smartphones) that are synchronized with the First Device. Such connectivity loss may be detected in many ways including: explicit designation by the User on their Alternate Device (disclosing the “switching”), the failure of the First Device to respond to a ping-like request in a reasonable time period, or the loss of ability for the Alternate Device to see the First Device such as on a local Wi-Fi network (disclosing the “switching”). See par 334 - Another commercial targets her on her way home from the Gym (as detected by her smartphone's location and movement monitored by her Yelp app that is connected to her Arkiïs™ Profile on the Arkiïs™ servers) and serves high-protein non-fat yogurt).


	Concerning claim 2, Nissila discloses: 
The method of Claim 1, wherein the obtained metrics indicate reported amounts of multiple resource types consumed by the agent in multiple intervals and include performance feedback that indicates measured values of an agent characteristic in the multiple intervals (Nissila – see par 29 - monitoring physical activity to “help the user to avoid a drop in physical activity”; See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted; see par 65 -  The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions and/or decreasing the energy expenditure of the exercise instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure).
Claims 24 and 40 recite similar limitations as claim 2 and are rejected for the same reasons.

	Concerning claim 3, Nissila discloses:
The method of Claim 1, wherein the obtained metrics include performance feedback that indicates a value of a measured agent characteristic in each of two or more intervals in each of two or more periods (Nissila – See par 58 – embodiments with reference to device (measuring heart rate); See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720; see par 62 - When block 720 is executed for the first time, the change in the user's weight is generated with the device on the basis of the user's current weight and his initial weight. After that it is based on the user's latest current weight and the user's current weight received and stored earlier (the weight at the end of the previous monitoring period), and comparing the one or more portions of the metrics to the one or more outputs of the performance model comprises: 
Nissila – See par 39 - The control unit 100 is further configured to receive the user's current weight via the user interface 102, to generate a change in the user's weight, and to modify on the basis of the weight change the food intake amount and/or exercise instructions to be displayed via the user interface 102. The user obtains his current weight by weighing himself on scales, for example. According to an embodiment the control unit 100 is configured to generate the change in the user's weight on the basis of the user's current weight and his initial weight or current weight received and stored previously. According to an embodiment, the control unit 100 is configured to generate a long-term average of the change in the user's weight, the average being taken into account when food intake amount instructions and exercise guidance are generated. The duration of a monitoring period used for producing the average may be 1 to 4 weeks, for example. See par 42, 44 - The change in the user's weight and the monitoring data form the basis for making conclusions on how the default presumptions have been realized and on the correctness of the information entered by the user; See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720); 
evaluating the first agent characteristic amount based on the second characteristic amount to provide an obtained amount of change in the agent characteristic (Nissila – See par 39 – generate change in user’s weight; See par 42, 44 - The change in the user's weight and the monitoring data form the basis for making conclusions on how the default presumptions have been realized and on the correctness of the information entered by the user; See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720); and 
comparing the obtained amount of change in the agent characteristic to the one or more outputs of the performance model, wherein the one or more outputs of the performance model include a value of a predicted change in the agent characteristic based on the predicted expenditure amount (Nissila – see par 44 -  As shown in FIG. 5, the actual measured change in the user's weight provides information about the realization of the weight management. It can be used for estimating reasons for the deviations and for modifying the food intake amount and/or exercise instructions to allow weight management to be continued so that it corresponds better to the plan. In our example, we can proceed as shown in FIG. 6. The planned energy expenditure of the user shown by the column on the left-hand side does not need to be changed. It is to be noted that the amount of energy expenditure due to exercising IE does not need to be increased, whereas it is necessary to provide exercise instructions ensuring that the energy amount in question will be actually expended; See par 45-47 - based on the rule, if the user's weight changes less than what was estimated on the basis of the user's food intake amount and his energy expenditure, the control unit 100 is configured to reduce the energy content of the food intake amount instructions and/or to increase the energy expenditure of the exercise instructions).
Claims 25 and 41 recite similar limitations as claim 3 and are rejected for the same reasons.

Concerning claim 4, Nissila, discloses:
The method of Claim 1, wherein the obtained metrics indicate a first reportedly consumed amount of normalized units of the first resource type and a second reportedly consumed amount normalized of the second resource type in multiple intervals (Applicant states in Remarks page 18 for dependent claim 4 that page 89-90 supports amendments; and remarks page 21 that the intent of the amended limitation is to capture “transforming fat into normalized protein amounts.” Page 89-90 (paragraph 202 as published) states, similar to the claims: 
At block 1208, in one or more of the various embodiments, the total amounts of normalized units reportedly consumed on average per interval for each consumed resource type may be transformed into total amounts of specific units reportedly consumed on average per interval for each consumed resource type based on the amounts of normalized units reportedly consumed on average per interval for one or more other consumed resource types.
Nissila – See par 58 – embodiments with reference to device (measuring heart rate); See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720; see par 62 - When block 720 is executed for the first time, the change in the user's weight is generated with the device on the basis of the user's current weight and his initial weight. After that it is based on the user's latest current weight and the user's current weight received and stored earlier (the weight at the end of the previous monitoring period) and include performance feedback that indicates a value of a measured change in an agent characteristic (Nissila – see par 29 - monitoring physical activity to “help the user to avoid a drop in physical activity”; See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted; see par 65 -  The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions and/or decreasing the energy expenditure of the exercise instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure), and comparing the one or more portions of the obtained metrics to the one or more outputs of the performance model (Nissila – See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted) comprises.
Nissila discloses modifying food intake based on changes in user’s weight (See par 64). However, Nissila does not explicitly disclose switching the calculation between specific and normalized recommendation outputs.
Benefield discloses:
transforming the first reportedly consumed amount of normalized-units of the first resource type into a first reportedly consumed amount of specific units of the first resource type (page 51 Applicant’s specification – “transformed;” “the number of normalized units per number of specific units may be standard based on the average or expected number for the matched resource type (for example, 25 grams [i.e. specific] of a resource that is a resource type of protein may equate to one serving [i.e. normalized] of protein or others” Benefield 2018/0374385 – see par 82 – At breakfast the user selects meal recommendation 122, which is the breakfast sandwich, which contains 300 total calories, 12 g of fat, 29 g of carbohydrates, and 18 g of protein. Physical activity and dietary service program 200 retrieves the amount of fuel types to consume (e.g., 67 g of fat, 290 g of carbohydrates, 50 g of protein, and) within dietary plan 118. Physical activity and dietary service program 200 determines the individual may consume an additional 1700 calories (e.g., remaining number of allowed calories for consumption) comprised of 55 g of fat, 261 g of carbohydrates, and 42 g of protein (e.g., remaining nutritional content); See par 69 - In some embodiments, physical activity and dietary service program 200 may provide meal recommendation 122 with a recommended portion size (e.g., small or medium instead of large, half size portion, etc.) to allow a greater selection from menu information 166, while still maintaining dietary plan 118 and the remaining number of allowed calories for consumption. see par 72 – dietary service program provides recipes that include “serving sizes” that meets the remaining allowed calorie consumption and nutritional requirements);
transforming the first reportedly consumed amount of specific units of the first resource type and the second reportedly consumed amount of specific units of the second resource type into a total reportedly consumed amount (Benefield – See par 69 - Physical activity and dietary service program 200 compares the meals (e.g., possible food selections) included within menu information 166 to the calculated overall number of calories, adjusted overall number of calories, or remaining allowed number of calories for consumption; Based on the analysis of the available meal options with respect to dietary plan 118, physical activity and dietary service program 200 identifies available meal options within menu information 166 that meet nutritional requirements and/or are within a tolerance (e.g., within plus or minus 5% of each fuel type, remains within the percentage intake of carbohydrates, fat, and protein depending on gender, etc.). Physical activity and dietary service program 200 combines the results of the comparison and the analysis to identify meal recommendations 122 that meet both allowed calorie consumption and nutritional content (i.e., identifies meals for menu information 166 that are included in both the calorie analysis and nutritional analysis). In some embodiments, physical activity and dietary service program 200 may provide meal recommendation 122 with a recommended portion size (e.g., small or medium instead of large, half size portion, etc.) to allow a greater selection from menu information 166); and 
comparing the value of the measured change in the agent characteristic to the one or more outputs of the performance model, wherein the one or more outputs of the performance model include a value of a predicted change in the agent characteristic based on the predicted expenditure amount and the total reportedly consumed amount (Nissila – see par 44 -  As shown in FIG. 5, the actual measured change in the user's weight provides information about the realization of the weight management. It can be used for estimating reasons for the deviations and for modifying the food intake amount and/or exercise instructions to allow weight management to be continued so that it corresponds better to the plan. In our example, we can proceed as shown in FIG. 6. The planned energy expenditure of the user shown by the column on the left-hand side does not need to be changed. It is to be noted that the amount of energy expenditure due to exercising IE does not need to be increased, whereas it is necessary to provide exercise instructions ensuring that the energy amount in question will be actually expended; See par 45-47 - based on the rule, if the user's weight changes less than what was estimated on the basis of the user's food intake amount and his energy expenditure, the control unit 100 is configured to reduce the energy content of the food intake amount instructions and/or to increase the energy expenditure of the exercise instructions).
It is obvious to combine Nissila and Benefield for the same reasons discussed above in claim 1. Nissila discloses using conversion formulae to compare energy expenditure and energy content to achieve different measurement units (See par 24). Nissila discloses modifying food intake based on changes in user’s weight (See par 64). Benefield improves upon Nissila by explicitly having the number of grams (g) for various fuel types (carbohydrates, fats, proteins (See par 70, 84 “types of fuel to consume” for time period). One of ordinary skill in the art would be motivated to further include various modifications to the value of the recommendations to efficiently meet the energy expenditure of Nissila.. Benefield also improves upon the recommendations of Nissila by explicitly disclosing converting food energy data to portions sizes (see par 69) or serving sizes (see par 72); as well as adjusting the percentages of each food type (e.g. carbs, fats, proteins) (See par 47, 69) based on what remaining intake is allowed (See par 69, 82). One of ordinary skill in the art would be motivated to further include various modifications to the value of the recommendations to efficiently place the recommendations of Nissila in a desired unit/measurement as disclosed in Benefield. 

Concerning claim 5, Nissila discloses “restricting” the maximum amount that the food intake can be reduced by (see par 33). Benefield discloses the limitations:
The method of Claim 1, wherein one or more portions of the characteristics information associated with the agent indicate an impairment status of the agent (Benefield – See par 25 - personal data regarding the individual which includes one or more of the following: gender, weight, height, age, stride length, blood glucose profile, heart rate maximum, heart rate minimum, cholesterol levels, blood pressure, medical restrictions, activity restrictions, allergies, injuries, etc; See par 32 - Dietary plan 118 and dietary plan 148 are dietary and nutritional plans (i.e., tailored eating guidelines to match nutritional and caloric intake) to assist individuals to meet goals, restrictions, and/or conditions (e.g., physical, dietary, and/or medical).).
Nissila/Benefield disclose [same as claim 1]:
and transforming the predicted expenditure amount into the first specific-units amount of the first resource type and the second specific-units amount of the second resource type comprises increasing the first-specific units amount or the second specific-units amount based on the impairment status of the agent (Applicant’s specification paragraph 24 as published states that “resources” can include fuel additives including “vitamins”; Benefield – See par 44 - In yet another embodiment, physical activity and dietary service program 200 creates dietary plan 118 and dietary plan 148 are based on and/or medical conditions (e.g., allergies, diabetes, high blood pressure, injuries, vitamin/nutritional deficiencies, pregnancy, illness, etc.). See par 32 - Additionally, dietary plan 118 and dietary plan 148 may also include nutritional requirements (e.g., calcium, iron, folic acid) to assist the individual to consume additional nutrients to overcome a deficiency.)
It is obvious to combine Nissila, Benefield, and Publicover for the same reasons disclosed in claim 1. Nissila discloses “restricting” the maximum amount that the food intake can be reduced by (see par 33). Benefield improves upon Nissila by explicitly disclosing that the individual characteristics, such as restrictions, injuries, and conditions, and deficiencies is used to personalize diet to overcome the deficiency (See par 44, 32). One of ordinary skill in the art would be motivated to further include various modifications to the predictions of energy expenditure (Nissila par 54-55, FIG. 7; Benefield) to efficiently place the predicted energy expenditure amount in a desired unit/measurement as disclosed in Nissila and Benefield and then further personalize the values based on diseases/ailments.  
Claims 27 and 43 recite similar limitations as claim 5 and are rejected for the same reasons.

Concerning claim 6, Nissila discloses food intake can be entered as “points” such as those used by weight watchers (See par 23). Nissila discloses having conversion formula and having “other suitable measurement units” for expressing the user’s food intake amount (See par 24). Nissila does not explicitly disclose the limitations.
Benefield discloses:

transforming the first and second normalized-units amounts of the multiple resource types into resource distribution information based on one or more portions of the characteristics information associated with the agent (Benefield - See par 47 – In another embodiment, physical activity and dietary service program 200 calculates caloric intake values based on the BMR, nutritional guidelines, physical goals, intensity level (e.g., activity level) and/or medical conditions. In some embodiments physical activity and dietary service program 200 adjusts the percentages of each food type (e.g., carbohydrates, fats, proteins, etc.) to meet physical goals and the athlete type; see par 72 – dietary service program provides recipes that include “serving sizes” that meets the remaining allowed calorie consumption and nutritional requirements).
Nissila, in combination with Benefield discloses:
transforming one or more portions of the resource distribution information into the resource consumption instruction (Nissila – par 54 - According to an embodiment, the method comprises the following inference: if the user's target weight is lower than his initial weight, the device is set to generate for the user food intake amount instructions that provide a daily energy content which is lower than the user's daily energy expenditure and exercise instructions which increase the user's energy expenditure; Since Benefield applied above for “resource distribution information”, Benefield also applied here – See par 69 - Based on the analysis of the available meal options with respect to dietary plan 118, physical activity and dietary service program 200 identifies available meal options within menu information 166 that meet nutritional requirements and/or are within a tolerance (e.g., within plus or minus 5% of each fuel type, remains within the percentage intake of carbohydrates, fat, and protein depending on gender, etc.). Physical activity and dietary service program 200 combines the results of the comparison and the analysis to identify meal recommendations 122 that meet both allowed calorie consumption and nutritional content).
It is obvious to combine Nissila and Benefield for the same reasons as in claims 1 and 5. 
Claims 28 and 44 recite similar limitations as claim 6 and are rejected for the same reasons.

Concerning claim 8, Nissila discloses:
The method of Claim 1, wherein the metrics are obtained from a client computer of the agent (Nissila – See par 58 – embodiments with reference to device (measuring heart rate); See par 60 - At predetermined intervals, for example daily, weekly, or at some other frequency, the quality of monitoring is checked at 716. If the user has used the device regularly for generating his energy expenditure and entered meticulously his food intake amounts, the monitoring can be considered perfect and the routine may proceed directly to 720; see par 62 - When block 720 is executed for the first time, the change in the user's weight is generated with the device on the basis of the user's current weight and his initial weight. After that it is based on the user's latest current weight).


Concerning claim 31, Nissila discloses:
The method of Claim 1, wherein the first and second specific-units amounts include amounts of metric system units, amounts of United States customary system units, or amounts of imperial system units (paragraph 27 as published states “specific units" refers to units of measurement in a system of measurement that defines the units and the relationships between them, with the measurement system being nationally or internationally agreed upon by one or more government bodies. Examples of specific units include grams, meters, liters, or others in the metric system, pounds, feet, gallons, or others in the United States customary system (USCS or USC), or pounds, feet, gallons, or others in the imperial system. – Nissila discloses the specific amounts – See par 24 - The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules (calories are in the US Customary system – See Hargrove, James L (2007). "Does the history of food energy units suggest a solution to "Calorie confusion"?". Nutrition Journal, Vol. 6, No. 44, pages 1-11; Note: Benefield also discloses – See par meal recommendation 122, which is the breakfast sandwich, which contains 300 total calories, 12 g of fat, 29 g of carbohydrates, and 18 g of protein (Applicant’s specification states grams are in the US customary system)), wherein the first and second normalized-units amounts include quantities of serving sizes Benefield - See par 69 - In some embodiments, physical activity and dietary service program 200 may provide meal recommendation 122 with a recommended portion size (e.g., small or medium instead of large, half size portion, etc.) to allow a greater selection from menu information 166, while still maintaining dietary plan 118 and the remaining number of allowed calories for consumption. see par 72 – dietary service program provides recipes that include “serving sizes” that meets the remaining allowed calorie consumption and nutritional requirements).
It is obvious to combine Nissila and Benefield for the same reasons disclosed in claim 1.
Claims 35 and 37 recite similar limitations as claim 31 and are rejected for the same reasons.
	Concerning claim 32, Nissila and Benefield discloses:
The method of Claim 1, wherein the first and second specific-units amounts include amounts of mass (Benefield – See par 82 - physical activity and dietary service program 200 retrieves the amount of fuel types to consume (e.g., 67 g of fat, 290 g of carbohydrates, 50 g of protein, and) within dietary plan 118. Physical activity and dietary service program 200 determines the individual may consume an additional 1700 calories (e.g., remaining number of allowed calories for consumption) comprised of 55 g of fat, 261 g of carbohydrates, and 42 g of protein (e.g., remaining nutritional content) (Grams discloses “amounts of mass”)), and the first and second normalized-units amounts include amounts of volume or quantities of pieces (Benefield - See par 69 - In some embodiments, physical activity and dietary service program 200 may provide meal recommendation 122 with a recommended portion size (e.g., small or medium instead of large, half size portion, etc.) to allow a greater selection from menu information 166, while still maintaining dietary plan 118 and the remaining number of allowed calories for consumption. see par 72 – dietary service program provides recipes that include “serving sizes” that meets the remaining allowed calorie consumption and nutritional requirements).
Claims 36 and 38 recite similar limitations as claim 32 and are rejected for the same reasons.

Claims 7, 29, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Benefield (US 2018/0374385), and Publicover (US 2017/0201779), as applied to claims 1-6, 8, 23-28, 30-32, and 35-44 above, and further in view of further in view of Raviv (WO 2016/065463).  
Concerning claim 7, Nissila discloses that it gives reminders, but it’s for purpose of entering current weight (See par 40, 56). Publicover discloses getting a Badge for doing well in a competition with friends for eating well (See par 229). However, the content of the reminders/reports of Nissila, Benefield, and social competition of Publicover do not include the following limitations:
The method of Claim 1, further comprising providing one or more alerts to one or more performance monitors based on the comparison of the one or more portions of the metrics to the one or more outputs of the performance model indicating that 
Raviv discloses the limitations:
“The method of Claim 1, further comprising providing one or more alerts to one or more performance monitors based on the comparison of the one or more portions of the metrics to the one or more outputs of the performance model indicating that performance of the agent diverged from performance of one or more groups of agents associated with the agent. (Raviv See page 8, last paragraph – The method uses cohorts of people with similar physical properties and similar metabolism reference models in order to generate the diet reference model baseline [Examiner interprets this analysis of looking at similar cohorts as the analysis of groups of agents]. The cohorts are determined using a machine learning process that find clusters of similar people and use physical features, behavioral features and mainly the metabolism tolerance scores as defined in earlier embodiments. The clustering algorithm may use the following physical and behavioral features: age, gender, height, body fat mass, physical activity duration during the week, physical activity frequency during the week, physical activity level during days when the user don't work out, changes in the weight during the last: week/month/quarter/year, duration of current diet plan, number of meals a day, category of time for main meal of the day. The machine learning process starts with a manually predefined set of cohorts, it uses measurements from many people of triglyceride levels in every category of time during the day (for a given diet and weight management goals) and converge the cohorts so they best reflect groups of people that responds in a similar way to a similar diet (and have reached the weight management goals); See page 8, FIG. 2 – personal diet reference model; The dashed lines below the reference target graph (f2b) illustrate the lower thresholds for each category of time during the day. These are used in later embodiments to trigger alerts to the user and diet and activity recommendations that will make sure the user is eating enough to achieve his weight management goals).
Nissila, Benefield, Publicover, and Raviv are directed to obtaining activity data from users (See Nissila par 29; Benefield FIG. 2, 204, par 14, 18, 33; Publicover par 334; Raviv Abstract) and thus are analogous art to the claimed invention. Nissila discloses that it gives reminders, but it’s for purpose of entering current weight (See par 40, 56). Publicover discloses getting a Badge for doing well in a competition with friends for eating well (See par 229). Raviv improves upon Benefield and Publicover by explicitly disclosing using machine learning that finds clusters of similar people and physical features and similar physical activity durations and activity levels to generate a diet reference model baseline (See page 2, 2nd paragraph; page 8, last paragraph) and triggering alerts for diet and activity recommendations to make sure the user is eating enough to achieve weight management goals (See page 8, FIG. 2). One of ordinary skill in the art would be motivated to further include various notifications/messaging to efficiently communicate with users and improve the reminders as disclosed in Nissila. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of generating a long-term average of the change in a user’s weight based on food intake  and getting a badge for doing well in a competition with friends for eating well (See Publicover par 229) to further explicitly include alerts for maintaining weight management goals from cohorts of similar people as disclosed in Raviv, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claims 29 and 45 recite similar limitations as claim 7 and are rejected for the same reasons.

Claims 9-12, 14, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Catt (US 2008/0275348), Miller-Kovach (US 2015/0285776), and further in view of Saulet (US 2010/0198605).  
Concerning independent claim 9, Nissila and Catt disclose:
A system for improving performance criterion in a control session (Nissila – see par 7-8 – method for managing body weight by using a portable, personal electronic device; see par 64-65 - See par 17-18 – control unit of device implemented as a processor; can have plural processors; See par 18 -  The control unit 100 is usually implemented as a processor provided with the necessary software), the system comprising: 
Nissila discloses that there can be even a plurality of processors (See par 17-18). However, though suggested, Nissila does not explicitly disclose:

one or more transceivers that communicate over a network; 
memory that stores instructions; and 
one or more processors that execute instructions associated with the network computer that cause the one or more processors of the network computer to perform actions, the actions comprising
Catt discloses the limitations:
a network computer (Catt – See par 119 - The present device also incorporates wireless communication to facilitate the recovery of specific data for remote analysis and also to allow the recording of specific calibration values within the device via a PC), comprising: 
one or more transceivers that communicate over a network (Catt – See par 119 - The present device also incorporates wireless communication to facilitate the recovery of specific data for remote analysis and also to allow the recording of specific calibration values within the device via a PC.); 
memory that stores instructions (Catt – See par 27 -  In most practical realisations, this library will be stored in a computer memory device, such as a semi-conductor memory or disk memory.); and 
one or more processors that execute instructions (Nissila - See par 17-18 – control unit of device implemented as a processor; can have plural processors; The control unit 100 is usually implemented as a processor provided with the necessary software) associated with the network computer that cause the one or more processors of the network computer to perform actions (Catt – See par 119 - The present device also incorporates wireless communication to facilitate the recovery of specific data for remote analysis and also to allow the recording of specific calibration values within the device via a PC; see par 58 - he data was read by a PIC18LF2520-I/ML microcontroller where it was formatted and time stamped prior to wireless transmission via a CSR BlueCore BC358239A-INN-E4 chip and associated antenna either to a Bluetooth enabled PC or hand held computer with appropriate data reception software. Software in a PC computer (MATLAB) is configured to perform calibration and analysis as will be described in more detail below to produce estimates of energy expenditure).
Nissila discloses:
obtaining characteristics information associated with an agent (Same as Nissila in claim 31 - Nissila discloses the limitations – See par 20 - The control unit 100 is configured to receive the user's initial weight and his target weight over the user interface 102. See par 30 - the control unit 100 is configured to receive information defining the user's age over the user interface 102; The accuracy of BMR can be improved by taking into account the user's gender, which can be entered into the control unit 100 via the user interface 102. BMR is 10-15% lower for women than for men; see par 51, 702 – input weight; par 52 – enter height, age, gender); 
logically associating the characteristics information with the agent in an agent repository (Applicant’s specification - page 28 (par 95 as published) –agent characteristics may include… male, female; age, height, weight; body fat; activity rating; lifestyle rating (0-10; active) - Nissila discloses the limitations – See par 20 - The control unit 100 is configured to receive the user's initial weight and his target weight over the user interface 102. See par 28 - The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. See par 30 - the control unit 100 is configured to receive information defining the user's age over the user interface 102; The accuracy of BMR can be improved by taking into account the user's gender, which can be entered into the control unit 100 via the user interface 102. BMR is 10-15% lower for women than for men; see par 51, 702 – input weight; par 52 – enter height, age, gender), the agent repository including a self-referential database that includes agent data objects that have … identifiers and characteristics information associated with respective ones of the plurality of agents, the agent repository logically associating the plurality of agents with different control sessions (Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described. These may also be combined for more accurate generation of energy expenditure for example as follows: when the user is exercising, his heart rate is measured, whereas at other times his physical activity is measured, in addition to which information about his basal metabolism is taken into account, and possibly information about his workload. See par 27 – data stored in the heart rate monitor may be transferred to personal computer for further processing; see par 28 -  The control unit 100 may be configured to generate an index representing the aerobic fitness of the user based on the user's current weight, height, age and gender. Aerobic fitness corresponds to cardiovascular fitness (a measurement unit for describing oxygen uptake, usually 10-95 millilitres/kilogram/minute). At a particular exercise heart rate, the energy expenditure (in addition to basal metabolism) of a person who is in a poor physical condition is 33% lower than that of a person who is in normal condition.
In light of Catt being applied below, Catt also discloses the limitations here - Catt – See par 43 - Such unit or units may contain all or part of the other means for carrying out the frequency analysis, classification and final calculation to obtain the energy expenditure indicator. Any such module or modules may also be provided with means for inputting, e.g. keypad, one or more parameters which may also be employed in the calculation to obtain the energy expenditure indicator, such as body weight and age of subject (disclosing “characteristics”); See par 76 - A more sophisticated approach is to compute the typical characteristic histograms from a range of humans participating in the selected activities and to compare observed histograms for `goodness of fit`. This can reasonably be calculated by calculating the residual sum of the squares of the differences between individual bins for each activity type and classifying the activity to that for which the minimum difference is observed. See par 77 – Once activities have been classified according to type, it is possible to generate an estimate of energy expenditure for that activity. See par 88 - For a given determination of the class of exercise being undertaken, until the next evaluation and classification is undertaken, it was assumed that the exercise being undertaken was that corresponding to the classification of the stored data set from the library according to the rule developed above. According to which class of activity is thereby identified, the measurement data from the transducer was then processed to give a calculation of energy expenditure.);
the agent repository including a “self-referential database that includes agent data objects that have self-referential identifiers and characteristics information associated with respective ones of the plurality of agents,” the agent repository logically associating the plurality of agents with different control sessions
Catt discloses:
the agent repository including a “…database that includes agent data objects that have… identifiers and characteristics information associated with respective ones of the plurality of agents, the agent repository logically associating the plurality of agents with different control sessions” (Applicant’s specification in par 149 as published states that “data objects” can include relationships, such as “activity types” or “activities”; Catt discloses the limitations based on broadest reasonable interpretation in light of the specification - See Catt par 36 - By calculation of particular patterns and comparison to known reference patterns acquired from a population or from the individual, periods of movement and rest can be classified. Such methods can be compatible with extended periods of monitoring (hours, days or weeks) between battery recharge (replacement) and in the storage on the device in a compact form of the activity intensity (integrated acceleration for a time period (epoch)) and a characteristic identifier of the dominant activity for the epoch (e.g. walking, typing, shopping etc). See par 72-74 – activities can be discriminated from one another; similar rules can be devised and applied to other histograms in this sequence with reasonable satisfaction but z.sub.t.sup.2/r.sub.t.sup.2 versus x.sub.t.sup.2/r.sub.t.sup.2 most easily discriminates for these activities. Thus for any set of activities and population of individuals with allowance for the specific filtering and signal properties of the triaxial accelerometer can a method be devised with this approach; see par 75 - The threshold values described above can again be stored in a simple look up table such that the logical rules as explained can be applied to any new data epoch for real-time classification.)
Nissila discloses having a “database” for converting food intake amount into energy content (See par 23), “storing data” from a heart rate monitor for further processing (See par 27), and generating energy expenditure of a user in 710 as well as looking at food intake in 712 and looking at energy content from a database of the device (See par 55). Catt discloses using characteristic identifiers for dominant activities (see par 39) and having “look-up tables” for classifying the activities (see par 69, 75). However, Nissila and Catt do not explicitly disclose using a “self-referential database.”
Saulet discloses the “self-referential database and identifiers”:
the agent repository including a “self-referential database” that includes agent data objects that have “self-referential identifiers” and characteristics information associated with respective ones of the plurality of agents, the agent repository logically associating the plurality of agents with different control sessions (Saulet See par 43-47 – referential database obtained and stored in a computer for filtering the requirements of the consumers, where the filter is applied to the computer, and the constraints relate to the consumer(s) and optimized in terms of dietary and nutritional values; see par 51 - the referential database evolves as a function of at least one of the following parameters: the latest dietary, nutritional or therapeutic discoveries, new methods of preparation or cooking, changes in the availability of commodities; See par 58-64 – database of recipes and meals constructed as function of age of individuals; and par 64 – “type of activity (sedentary, low physical activity, average physical activity, high physical activity, or sporting)).
Nissila, in combination with Catt and Saulet disclose:
generating one or more outputs based on the characteristics information of the agent in the self-referential database (Saulet See par 43-47 – referential database obtained and stored in a computer for filtering the requirements of the consumers, where the filter is applied to the computer, and the constraints relate to the consumer(s) and optimized in terms of dietary and nutritional values; See par 58-64 – database of recipes and meals constructed as function of age of individuals and activity of users) and a performance model (page 39 of Applicant’s specification states that performance information can include “weight of the agent”; Nissila discloses the limitations – See par 3 - The Applicants are of the opinion that the best scientific basis for weight management is provided by energy balance control based on laws of thermodynamics, i.e. a person's energy expenditure is compared with the energy content of his food intake amount. If they are in balance, the person's weight remains unchanged. If the person's energy expenditure is greater than the energy content of his food intake, the person loses weight. If the energy content of the amount of food eaten by the person is greater than his energy expenditure, he gains weight. Nissila discloses a formulaic relationship between weight, energy expenditure, and energy from food intake (see par 3). In case Applicant does not interpret this as a “performance model”, Catt also discloses the limitation: “performance model” (Catt – See par 43 - Any such module or modules may also be provided with means for inputting, e.g. keypad, one or more parameters which may also be employed in the calculation to obtain the energy expenditure indicator, such as body weight and age of subject. See par 77 – Once activities have been classified according to type, it is possible to generate an estimate of energy expenditure for that activity).
Nissila in combination with Catt discloses:
wherein the one or more outputs include a predicted expenditure amount (Nissila – See par 28 - On the basis of aerobic fitness, resting heart rate, and maximum heart rate, energy expenditure caused by physical exercise can be estimated, which in turn has an influence on the exercise instructions. See par 54-55, FIG. 7 – output food amount and exercise instructions , and “generating the energy expenditure of the user”; see par 31 – one way of measuring workload is to use working day descriptions for estimating daily energy expenditure; In case Applicant has a different interpretation, see also Catt – See par 79 - Typically such estimates will generate estimates of energy expenditure for walking or running at different speeds. A common approach to interpreting accelerometer data has been to associate the cumulative sum of the absolute value of r.sub.t for an epoch (e.g. typically 1, 2, 5 or 10 minutes) or some related measure (mean resultant over time for instance) and to map this against energy expenditure. See par 117-118 - Simple algorithms to detect such maxima and minima within acceptable time windows can readily be coded for execution by a microprocessor. Information can then be combined with the general class of the physical activity (and potentially also with the measured intensity of the resultant or individual signals) to not only classify the activity but generate improved estimates of the level of energy expenditure and determine the duration of specific activities undertaken by an individual within a population during waking and resting periods).
Nissila, in combination with Catt discloses:
transforming the predicted expenditure amount into specific-units amounts of multiple resource types based on the characteristics information of the agent (Applicant’s specification page 5 states “As used herein, the term "specific units" refers to units of measurement in a system of measurement that defines the units and the relationships between them, with the measurement system being nationally or internationally agreed upon by one or more government bodies. Examples of specific units include grams, meters, liters, or others in the metric system, pounds, feet, gallons, or others in the United States customary system (USCS or USC), or pounds, feet, gallons, or others in the imperial system.” “Resource types” in paragraph 103 as published can be “for example, one or more gasolines, fuel stabilizers, oil additives, proteins, carbohydrates, fats, vegetables, or others”; resource in paragraph 24 as published also “may include electricity, fuel (for example, wood, coal, diesel, gasoline, propane, nuclear fuel rods, food, or others), fuel additives (for example, anti-gelling additives, fuel stabilizers, lead additives, antiknock additives, oil additives, oxidizers, neutron moderating materials, spices, vitamins, or others), or others” Nissila - See par 24 - The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. Other suitable measurement units can also be used and, when necessary, conversion formulae are devised to enable the comparison between the energy expenditure and the energy content of the food intake amount (food is an example of a resource type according to Applicant’s specification paragraph 24). The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described. These may also be combined for more accurate generation of energy expenditure for example as follows: when the user is exercising, his heart rate is measured, whereas at other times his physical activity is measured, in addition to which information about his basal metabolism is taken into account, and possibly information about his workload; See par 28 -  On the basis of aerobic fitness, resting heart rate, and maximum heart rate, energy expenditure caused by physical exercise can be estimated, which in turn has an influence on the exercise instructions. See par 31 - Standing work, in turn, expends 12.5% more energy than seated work with requirement of moving around. For a male weighing 75 kilograms, for example, a difference of 12.5% equals 2450 kilocalories per week, which means a potential increase or loss of weight of 0.35 kilograms in a week. See par 64 -modifying food intake/exercise instructions based on changes in user’s weight).
Nissila and Catt do not explicitly disclose switching the calculation between specific and normalized recommendation outputs.
Miller-Kovach discloses:
transforming the predicted expenditure amount into specific-units amounts of “multiple resource types” based on the characteristics information of the agent (Miller-Kovach – See par 40 – candidate food servings based on a human being’s metabolic efficiency in utilizing first and second nutrients therein as energy; candidate food servings based on energy contribution of each of protein content, carbohydrate content, and fat content (disclosing 3 resource types); See par 59 -  the protein energy data is represented as “PRO”, the carbohydrate energy data as “CHO” and the fat energy data as “FAT; See par 91 – relative healthfulness in first metagroup of beans, legumes; See par 99 – 2nd metagroup of beef, eggs, meats, pizza; See par 103 – 4th metagroup of cheese, dairy; See par 105 – 5th metagroup of breads and vegetables);
transforming the specific-units amount of each of the multiple resource types into a normalized-units amount of each of the multiple resource types based on one or more normalized-units amounts of one or more other resource types (page 51 Applicant’s specification – “transformed;” “the number of normalized units per number of specific units may be standard based on the average or expected number for the matched resource type (for example, 25 grams [i.e. specific] of a resource that is a resource type of protein may equate to one serving [i.e. normalized] of protein or others” Miller-Kovach 2015/0285776 – See par 58 – Food servings may be specified by weight, mass, size or volume [disclosing normalized], or according to customary ways of consuming food in the relevant culture [food is example of resource type]. For example, in the United States it is customary to use measures such as cups, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch", in Europe, it is more common to use units such as liters, deciliters, grams and kilograms [disclosing examples of “specific” in Applicant’s spec of pounds, liters, grams]. See par 161 - the consumer views 120 an integrated image including both a numeral representing an energy value of the food serving and an auxiliary image feature representing a further nutritional quality of the food serving. See par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data (i.e. normalized, food serving) for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data; see par 66 - food energy data is produced based both on the total food energy data, as well as on protein data representing the mass or weight of the protein content (represented as PROm) and dietary fiber data representing the mass or weight of the dietary fiber content (represented as DFm), of a candidate food serving [protein is example of resource type according to Applicant’s spec paragraph 24]).
Nissila, in combination with Catt, and Miller-Kovach discloses:
Nissila – par 54); 
obtaining metrics that are based on the consumption instruction and a monitoring of the agent (Same as claim 1 above – citing Nissila – See par 58; See par 60); 
comparing one or more portions of the metrics to the one or more outputs of the performance model (same as in claim 1 – citing Nissila – See par 64);
modifying the one or more outputs based on the comparison to increase a correlation between the one or more outputs and the obtained metrics for the second period (Applicant’s specification page 47 - The modification may calibrate one or more components of system 400 to compensate for one or more divergences in an agent's interpretation of the resource consumption instructions, the agent's recording of consumption information, makeup anomalies or divergences associated with the agent (for example, manufacturing or genetic variances from an average agent of the agent type having the agent characteristics information), or others, without requiring system 400 to engage in more computationally expensive modelling to identify and directly address the one or more divergences - Nissila - See par 64- If the comparison made in block 722 produces a negative result, the routine proceeds to 724, where the device is used for modifying on the basis of the change in the user's weight the food intake amount and/or exercise instructions to be displayed via the user interface of the device, and if not, the routine proceeds to 726, where the weight management program is adjusted: see par 65 -The calibration of the method in block 724 can be carried out in various ways. According to an embodiment, the method further comprises: reducing with the device the energy content of the food intake amount instructions and/or increasing the energy expenditure of the exercise instructions, if the change in the user's weight is smaller than estimated on the basis of the user's food intake amount and his energy expenditure. According to an embodiment the method further comprises: increasing with the device the energy content of the food intake amount instructions and/or decreasing the energy expenditure of the exercise instructions, if the change in the user's weight is greater than estimated on the basis of the user's food intake amount and his energy expenditure.  According to an embodiment the method further comprises: generating with the device a long-term average of the change in the user's weight, the average being taken into account when food intake amount and exercise instructions are generated; see par 66 - As stated, in block 726 the weight management program is updated, for example by adjusting the speed of the program, whereas block 724 calibrates the weight management program, if weight loss has been too rapid, the negative energy balance can be reduced in 726, and if weight loss has been too slow, the negative energy balance can be increased in 726. Realism and safety must naturally be always ensured.);
providing a modified consumption instruction to the agent based on the modified predicted expenditure amount (Same as claim 1 above – citing Nissila See par 64; see par 65);
a client computer (Catt – See par 119 – present device), comprising: 
one or more transceivers that communicate over the network (Catt – See par 119 - The present device also incorporates wireless communication to facilitate the recovery of specific data for remote analysis and also to allow the recording of specific calibration values within the device via a PC); 
memory that stores instructions (Catt – See par 27 -  In most practical realisations, this library will be stored in a computer memory device, such as a semi-conductor memory or disk memory; see par 36 – storage on the device); and 
one or more processors that execute instructions associated with the client computer that cause the one or more processors of the client computer to perform actions (Nissila - See par 17-18 – control unit of device implemented as a processor; can have plural processors; The control unit 100 is usually implemented as a processor provided with the necessary software; Catt – See par 43 - They may all be housed in a single unit or in separate units. Such unit or units may contain all or part of the other means for carrying out the frequency analysis, classification and final calculation to obtain the energy expenditure indicator. The latter functions may be carried out by suitable hard-wired circuitry and/or software in a microprocessor based apparatus. Any or all of these parts may also be housed in an apparatus having another primary function, such as a wrist watch, a mobile phone, portable music player or personal digital assistant (PDA).), the actions comprising: 
monitoring one or more actions of the agent (Nissila, See FIG. 1-2, par 17 - the device comprises a control unit 100 for controlling the device and a user interface 102 coupled to the control unit 100 for entering input information and for obtaining output information); and 
providing one or more portions of the metrics for the first period and one or more portions of the metrics for the second period based on the monitored actions of the agent (Nissila – see par 24 -  The control unit 100 is configured to generate the user's energy expenditure, which is preferably determined using the same unit of measurement that was used for expressing the user's food intake amount, i.e. calories or joules. The user's energy expenditure can be generated using prior art methods. In the following, embodiments based on the user's heart rate, physical activity, basal metabolism, and his workload will be described).
Nissila, Catt, and Miller-Kovach are directed to helping users reach target weights and generating food/diet intake and exercise instructions (See Nissila par 6; Catt par 22; Miller-Kovach 93 – healthfulness goals of physical activity level; par 94– ensure weight loss) and thus are analogous art to the claimed invention. 1) Nissila discloses “In this embodiment, the control unit 100 is configured to determine for the user food intake instructions providing a daily food intake amount having an energy content that is lower than the user's daily energy expenditure and exercise instructions that increase the user's energy expenditure. (See par 38). Nissila discloses using conversion formulae to compare energy expenditure and energy content to achieve different measurement units (See par 24). Nissila thus discloses some amount of food being intaken. Miller-Kovach improves upon Nissila, Catt, by explicitly disclosing making 
Nissila, Catt, and Saulet are directed to obtaining activity data from users (See Nissila par 29; Catt par 22; Saulet par 63) and thus are analogous art to the claimed invention. Both Nissila and Saulet are directed to helping users reach target weights and generating food/diet intake and exercise instructions (See Nissila par 6; Saulet Abstract) and thus are analogous art to the claimed invention. Nissila discloses having a Enfish v. Microsoft Corp, 118 USPQ.2d 1684 (Fed Cir. 2016).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having recommended energy content of a daily food intake amount (See par 32) in Nissila and the stored data on activities and food in Nissila and Catt to further explicitly include a referential database that takes into account user characteristics (age) and activities (see Saulet), since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same 

Concerning claim 10-11 - Nissila discloses the limitations for the same reasons as claim 2-4 above [claims 2 and 10 are worded the same; claim 3 and 11 are worded the same; claim 2-3 apply Nissila and claim 10-11 also apply Nissila; independent claim 9 that claims 10-11 depend from have a different combination of references now – Nissila, Catt, Miller-Kovach, and Saulet].
Claims 10-11 recite similar limitations as claim 2-3 and are rejected for the same reasons (based on citations applied from Nissila and Benefield/Miller-Kovach).

[Note: previous OA pages 48-51 rejected claim 4 and 12 with citations from Miller-Kovach. Since claims 9 and 12 are not amended, the claim 12 rejection is reproduced here with the same citations from Miller-Kavach].
Concerning claim 12, The method of Claim 1, wherein the obtained metrics indicate reportedly consumed amounts of specific units of the multiple resource types in multiple intervals (Nissila – See par 58, 60, 62 – applied in claim 4 above) and include performance feedback that indicates a value of a measured change in an agent characteristic (Nissila – see par 29, 64, and 65 applied in claim 4 above), and comparing the one or more portions of the obtained metrics to the one or more outputs of the performance model (Nissila – See par 64 applied in claim 4 above) comprises.

Miller-Kovach discloses:
transforming the reportedly consumed amount of specific units of each of the multiple resource types into a reportedly consumed amount of normalized units of each of the multiple resource types based on the specific-units amount of each of the multiple resource types (Miller-Kovach – See par 40 – candidate food servings based on a human being’s metabolic efficiency in utilizing first and second nutrients therein as energy; candidate food servings based on energy contribution of each of protein content, carbohydrate content, and fat content (disclosing 3 resource types); See par 105 – 5th metagroup of breads and vegetables; see claim 2 – candidate food servings based on respective metagroups, each with nutritional data) and the normalized-units amount of each of the multiple resource types (page 51 Applicant’s specification – “transformed;” “the number of normalized units per number of specific units may be standard based on the average or expected number for the matched resource type (for example, 25 grams [i.e. specific] of a resource that is a resource type of protein may equate to one serving [i.e. normalized] of protein or others” – Miller-Kovach 2015/0285776 – See par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data (i.e. normalized, food serving) for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data; See par 58 - Food servings may be specified by weight, mass, size or volume, or according to customary ways of consuming food in the relevant culture. For example, in the United States it is customary to use measures such as cups, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch", in Europe, it is more common to use units such as liters, deciliters, grams and kilograms. In China and Japan it is also appropriate to use a measure such as a standard mass or weight held by chopsticks when consuming food.);
transforming the reportedly consumed amount of normalized units of each of the multiple resource types into a total reportedly consumed amount of specific units of each of the multiple resource types based on one or more of the reportedly consumed amounts of normalized units of one or more other ones of the multiple resource types (Miller-Kovach - 2015/0285776 – See par 58 - Food servings  (normalized – Specification says it can be a “number” of pieces of bagels) may be specified by weight, mass, size or volume, or according to customary ways of consuming food in the relevant culture. For example, in the United States it is customary to use measures such as, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch" (pounds = same as “specific examples in Applicant’s spec – pounds), in Europe, it is more common to use units such as liters, deciliters, grams and kilograms (liters, grams = same as “specific” examples in Applicant’s spec page 5 ). In China and Japan it is also appropriate to use a measure such as a standard mass or weight held by chopsticks when consuming food; see par 47 - a processor coupled with the input to receive the data provided by the consumer and configured to obtain food energy data and food healthfulness data based on the at least one of food serving identification data and food serving nutrient data [servings = normalized; thus, “food energy” calculated based on “normalized” value]; see par 66 - food energy data is produced based both on the total food energy data, as well as on protein data representing the mass or weight of the protein content (represented as PROm) and dietary fiber data representing the mass or weight of the dietary fiber content (represented as DFm), of a candidate food serving. see par 97 – food energy intake can be “grams” of sugar [gram is example of “specific” in Applicant’s spec; and 
comparing the value of the measured change in the agent characteristic to the one or more outputs of the performance model, wherein the one or more outputs of the performance model include a value of a predicted change in the agent characteristic based on the predicted expenditure amount and the total reportedly consumed amounts of specific units of the multiple resource types (Nissila – see par 44-47 as applied in claim 4 above).
It is obvious to combine Nissila, Catt, Saulet, and Miller-Kovach for the same reasons discussed above in claim 1. Miller-Kovach improves upon Nissila, Catt, and Saulet by explicitly disclosing making recommendations in “pounds”, liters, grams, or kilograms in Miller-Kovach par 58 (which is a “specific” example from page 5); and also discloses normalized amounts (e.g. par 83 – weight, volume; recipe recommendations); serving sizes (par 161)). One of ordinary skill in the art would be motivated to further include various modifications to the value of the recommendations to efficiently place the recommendations of Nissila in a desired unit/measurement of “servings” of as disclosed in Miller-Kovach. Miller-Kovach also improves upon the recommendations of Nissila by explicitly disclosing converting food energy data to whole number data (See 

[Note: previous OA pages 48-51 rejected claim 6 and 14 with citations from Miller-Kovach. Since claims 9 and 14 are not amended, the claim 14 rejection is reproduced here with the same citations from Miller-Kavach].
Concerning claim 14, Nissila discloses food intake can be entered as “points” such as those used by weight watchers (See par 23). Nissila discloses having conversion formula and having “other suitable measurement units” for expressing the user’s food intake amount (See par 24). Nissila, Catt, Miller-Kovach, and Saulet do not explicitly disclose the limitations.
	Miller-Kovach discloses:
The system of claim 9, wherein providing the consumption instruction to the agent comprises: 
transforming the normalized-units amounts of the multiple resource types into resource distribution information based on one or more portions of the characteristics information associated with the agent (Miller-Kovach – see par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data, such as data having a value of 35, and rounding the resulting value to produce the simplified whole number data. (Of course, to assign 35 as the value of the factor data is arbitrary, and any other value such as 50, 60 or 70 may be used for this purpose; see claim 2 – candidate food servings based on respective metagroups, each with nutritional data).
Nissila, in combination with Catt, Saulet, and Miller-Kovach discloses:
transforming one or more portions of the resource distribution information into the resource consumption instruction (Nissila – par 54 as in claim 6 above; Since Miller-Kovach applied above for “resource distribution information”, Miller-Kovach also applied here - Miller-Kovach – see par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data, such as data having a value of 35, and rounding the resulting value to produce the simplified whole number data. (Of course, to assign 35 as the value of the factor data is arbitrary, and any other value such as 50, 60 or 70 may be used for this purpose; see par 153 - Server 76 stores relative healthfulness data and/or food energy data for a large number and variety of foods and candidate food servings which have been produced thereby, obtained from another host on network 70 or a different network, or input from a removable storage device or via an input of server 76; see par 140 -With reference to FIG. 10, at the beginning of a selected period, such as a day or a week, a variable SUM is set 20 to 0. A consumer considers ingesting a candidate food serving and obtains 24 data representing its identity and/or its nutrient content and a predetermined group including the candidate food serving. 168 -In the alternative, the consumer first ingests the candidate food serving and then adds the number data represented by the numeral in the integrated image to SUM. For example, the consumer might not know the precise value of SUM plus the number data, but is aware that it is relatively low compared to MAX).
It is obvious to combine Nissila, Catt, Saulet, and Miller-Kovach for the same reasons disclosed in claim 9. In addition, Nissila discloses food intake can be entered as “points” such as those used by weight watchers (See par 23). Nissila discloses having conversion formula and having “other suitable measurement units” for expressing the user’s food intake amount (See par 24). Miller-Kovach improves upon Nissila, Catt, and Saulet by explicitly disclosing using yet another set of representations of food intake (e.g. weight watchers points, whole integer numbers, and/or SUM). One of ordinary skill in the art would be motivated to further include various representations of food intake to efficiently improve the consumption instructions as disclosed in Nissila. 

Concerning claim 33, Nissila in combination with Miller-Kovach discloses:
The system of Claim 9, wherein the specific-units amounts include amounts of metric system units, amounts of United States customary system units, or amounts of imperial system units (Miller-Kovach 2015/0285776 – See par 58 – Food servings may be specified by weight, mass, size or volume [disclosing normalized], or according to customary ways of consuming food in the relevant culture [food is example of resource type]. For example, in the United States it is customary to use measures such as cups, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch", in Europe, it is more common to use units such as liters, deciliters, grams and kilograms [disclosing examples of “specific” in Applicant’s spec of pounds, liters, grams), wherein the normalized-units amounts include quantities of serving sizes (Miller-Kovach 2015/0285776 – See par 58 – Food servings may be specified by weight, mass, size or volume [disclosing normalized]; See par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data (i.e. normalized, food serving) for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data).
It is obvious to combine Nissila and Catt and Miller-Kovach for the same reasons disclosed in claim 9.

Concerning claim 34, Nissila and Miller-Kovach disclose:
The system of Claim 9, wherein the specific-units amounts include amounts of mass (Miller-Kovach – see par 106 - One such recommendation is that a minimum of ten grams of dietary fiber be consumed by a person for every 1000 kcal consumed daily. In those embodiments in which it is presumed that a person consumes 1500 kcal daily, this translates to a recommended minimum of fifteen grams of dietary fiber on a daily basis.), and the normalized-units amounts include Miller-Kovach 2015/0285776 – See par 58 – Food servings may be specified by weight, size or volume [disclosing normalized]; See par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data (i.e. normalized, food serving) for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data).
It is obvious to combine Nissila and Catt and Miller-Kovach for the same reasons disclosed in claim 9.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Catt (US 2008/0275348) and Miller-Kovach (US 2015/0285776) and Saulet (US 2010/0198605), as applied to claims 9-12, 14, and 33-34 above, and further in view of Diaz (US 5,890,128).  
	[Note: previously, this rejection for claim 13 were the same as claim 5 [applying Diaz]; but amendments to claim 1 caused the claim 5 rejection to change. Claim 13 and 9 were not amended, so the previous rejection with Diaz is applied]
Concerning claim 13, Nissila discloses “restricting” the maximum amount that the food intake can be reduced by (see par 33). Miller-Kovach discloses:
The method of Claim 9, wherein one or more portions of the characteristics information associated with the agent indicate an impairment status of the agent (Miller-Kovach – See par 155 - A meal plan for a given person is based on a personal profile of the person and relative healthfulness data and food energy data produced for a variety of foods, either prior to the request for the meal plan data or upon such request. The personal profile includes such data as may be necessary to retrieve or produce a meal plan tailored to the needs and/or desires of the requesting person, and can include data such as the person's weight, height, body fat, gender, age, attitude, physical activity level, weight goals, health restrictions and needs, such as diseases and injuries, and consequent dietary restrictions and needs).
Nissila/Catt/Raviv/Miller-Kovach disclose [same as claim 1]:
and transforming the predicted expenditure amount into the specific-units amounts of the multiple resource types comprises (Miller-Kovach 2015/0285776 – See par 58 – Food servings may be specified by weight, mass, size or volume [disclosing normalized], or according to customary ways of consuming food in the relevant culture. For example, in the United States it is customary to use measures such as cups, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch", in Europe, it is more common to use units such as liters, deciliters, grams and kilograms [disclosing examples of “specific” in Applicant’s spec of pounds, liters, grams]. See par 161 - the consumer views 120 an integrated image including both a numeral representing an energy value of the food serving and an auxiliary image feature representing a further nutritional quality of the food serving. See par 82 - For the consumer's convenience, in many applications (such as the Weight Watchers.RTM. program) the food energy data is converted to simplified whole number data (i.e. normalized, food serving) for a candidate food serving by producing dietary data expressed as whole number data by dividing the food energy data by factor data; See par 58 - Food servings may be specified by weight, mass, size or volume, or according to customary ways of consuming food in the relevant culture. For example, in the United States it is customary to use measures such as cups, quarts, teaspoons, tablespoons, ounces, pounds, or even a "pinch", in Europe, it is more common to use units such as liters, deciliters, grams and kilograms. In China and Japan it is also appropriate to use a measure such as a standard mass or weight held by chopsticks when consuming food; see par 66 - food energy data is produced based both on the total food energy data, as well as on protein data representing the mass or weight of the protein content (represented as PROm) and dietary fiber data representing the mass or weight of the dietary fiber content (represented as DFm), of a candidate food serving; see claim 2 – candidate food servings based on respective metagroups, each with nutritional data)
Nissila, Catt, Raviv, and Miller-Kovach do not disclose the remaining limitations.
Diaz in combination with Miller-Kovach discloses the limitations:
The method of Claim 1, wherein one or more portions of the characteristics information associated with the agent indicate an impairment status of the agent and transforming the predicted expenditure amount into the specific-units amounts of the multiple resource types comprises “increasing the specific-units amount of one of the multiple resource types based on the impairment status of the agent” (Diaz – See abstract - The device is intended for use by individuals interested in increasing, decreasing or maintaining their body weight for personal or medical reasons. Optional medical programs take into consideration special dieting, medication and exercise requirements of patients with diabetes, high cholesterol, heart ailments, hypoglycemia and other diseases. Col. 7, lines 35-52 – provide a personalized hand held calorie computer with special medical diet, exercise and medication programming for users suffering from diabetes, high cholesterol, heart ailments hypoglycemia and other diseases; Col. 5, lines 39-50 – features in invention provide comprehensive caloric/fat targets directly tied to individual’s physical characteristics and activities; comprehensive information allows user to make health changes related to physical activities and dietary routine to increase, decrease, or maintain body weight; col. 26, lines 8-10 – provides special programming and food listing for unique medical and athletic needs).
It is obvious to combine Nissila, Catt, Miller-Kovach, and Saulet for the same reasons disclosed in claim 9.
Nissila, Catt, Miller-Kovach, Saulet, and Diaz are directed to helping users reach target weights and generating food/diet intake and exercise instructions (See Nissila par 6; Catt par 22, Miller-Kovach 93 – healthfulness goals of physical activity level; par 94– ensure weight loss; Diaz abstract) and thus are analogous art to the claimed invention. Nissila discloses “restricting” the maximum amount that the food intake can be reduced by (see par 33). Miller-Kovach discloses tailoring meal plans to health restrictions, diseases, injuries, and dietary restrictions (See par 155). Diaz improves upon Nissila, Catt, Saulet, and Miller-Kovach by explicitly disclosing that the individual characteristics, such as diseases/heart ailments, is used to personalize diet and exercise programming to either increase, decrease, or maintain body weight. One of ordinary skill in the art would be motivated to further include various modifications to the predictions of energy 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having a maximum “restriction” on caloric intake (see par 33) in Nissila to further explicitly include tailor health plans based on restrictions/diseases/injuries as disclosed Miller-Kovach and further personalize physical activities and dietary routine based on diseases to increase, decrease, or maintain body weight, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nissila (US 2005/0004436) in view of Catt (US 2008/0275348) and Miller-Kovach (US 2015/0285776) and Saulet (US 2010/0198605), as applied to claims 9-12, 14, and 33-34 above, and further in view of Raviv (WO 2016/065463).  
	[Note: previously, this rejection for claim 15 were the same as claim 7 [applying Raviv]; but amendments to claim 1 caused the claim 7 rejection to change. Claim 15and 9 were not amended, so the previous rejection from pages 51-53 with Raviv is applied

The system of claim 9, wherein the instructions associated with the network computer cause the one or more processors of the network computer to perform further actions, comprising providing one or more alerts to one or more performance monitors based on the comparison of the one or more portions of the metrics to the one or more outputs of the performance model indicating that performance of the agent diverged from performance of one or more groups of agents associated with the agent.
Raviv discloses the limitations:
“The system of claim 9, wherein the instructions associated with the network computer cause the one or more processors of the network computer to perform further actions, comprising providing one or more alerts to one or more performance monitors based on the comparison of the one or more portions of the metrics to the one or more outputs of the performance model indicating that performance of the agent diverged from performance of one or more groups of agents associated with the agent. (Raviv See page 8, FIG. 2 – personal diet reference model; The dashed lines below the reference target graph (f2b) illustrate the lower thresholds for each category of time during the day. These are used in later embodiments to trigger alerts to the user and diet and activity recommendations that will make sure the user is eating enough to achieve his weight management goals).
Nissila discloses that it gives reminders, but it’s for purpose of entering current weight (See par 40, 56). Raviv improves upon Nissila and Catt by explicitly disclosing 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of generating a long-term average of the change in a user’s weight based on food intake and exercise instructions (See par 39, 65) in Nissila to further explicitly include alerts for maintaining weight management goals as disclosed in Raviv, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1-15, 23-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-35, 37-43, 45, 53-57, 59-78 of copending Application No. 16/246,806 in view of Nissila (US 2005/0004436) in view of Benefield (US 2018/0374385), Publicover (US 2017/0201779), Catt (US 2008/0275348), Raviv (WO 2016/065463), and Saulet (US 2010/0198605), and Miller-Kovach - 2015/0285776) [the references cited in the 103 rejections]. 
Claim 1 is rejected over claim 31 of the ‘806 application. Claim 1 of the ‘598 application recites transforming into specific-units; and transforming specific-units into normalized units and any differences are disclosed by Nissila, Benefield, and Publicover (see 103 rejection of claim 1 above). The remaining limitations (e.g. comparing metrics, to increase correlation, and providing modified consumption instruction) are the same in both claim 1 of ‘598 and independent claim 31 of the ‘806 application.  
Claims 9, 23, and 39 recite similar limitations. These claims are rejected for the same reasons as claim 1. Claim 9 is rejected in view of Nissila, Catt, Miller-Kovach, and Saulet – where Saulet, makes obvious a self-referential database and self-referential identifiers.
Claims 2 are rejected over claim 31 of the ‘806 application for the same reasons as claim 1 above. The additional limitations of claim 2 are obvious as stated above in the 103 rejection over Nissila, Benefield, and Publicover.
Claims 10, 24, and 40 recite similar limitations as claim 2 and are rejected for the same reasons. Claim 10 depends from claim 9 and is rejected over Nissila, Catt, Miller-Kovach, and Saulet.

Claims 11-12, 14, 25-28, and 41-44 recite similar limitations as claim 3-6 and are rejected for the same reasons. Claims 11-12 depend from claim 9 and are rejected over Nissila, Catt, Miller-Kovach, and Saulet.
Claim 7 is rejected over claims 31 and 37 of the ‘806 application for the same reasons as claim 1 above. Claim 37 of the ‘806 recites the same limitations as claim 7. The additional limitations of claim 7 are obvious as stated above in the 103 rejection over Nissila, Benefield, and Publicover, and Raviv. 
Claims 15, 29, and 45 recite similar limitations as claim 7 and are rejected for the same reasons. Claim 15 depends from claim 9, and applies Raviv in the rejection.
Claim 8 is rejected over claims 31 and 38 of the ‘806 application for the same reasons as claim 1 above. Claim 38 of the ‘806 recites the same limitations as claim 8. The additional limitations of claim 8 are obvious as stated above in the 103 rejection over Nissila (US 2005/0004436) in view of Catt (US 2008/0275348) and Raviv (WO 2016/065463) and Miller-Kovach (US 2015/0285776).
Claim 30 recites similar limitations as claim 8 and is rejected for the same reasons.
Claims 31 and 32 are rejected over claims 65-66 of the ‘806 application for the same reasons as claim 1 above. Claims 65-66 of the ‘806 recites the same limitations as claim 31-32. The additional limitations of claim 31-32 are obvious as stated above in the 103 rejection over Nissila, Benefield, and Publicover. 
.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 103 and claim 1, the arguments are moot in view of the new rejections necessitated by the amendments.
With regards to claim 9, Applicant argues that Miller-Kovach does not disclose “transforming the specific-units amount of each of the multiple resource types into a normalized-units amount of each of the multiple resource types based on one or more normalized-units amounts of one or more other resource types” because Miller-Kovach “looks at multiple types of resources (e.g., protein, carbohydrate, fat, and vegetables)” but does not transform a second specific amount of second resource type into second normalized based on “first resource type.” Remarks, page 21. In response, Examiner respectfully disagrees. First, claim 1 was amended in the manner argued, not claim 9. Second, the claim in claim 9 is about “transforming…each of the multiple resource types based on one or more normalized-units amounts of one or more other resource types.” There is no restriction or limitation on the intervening steps or how the resource types are being compared - just that the units are converted to a different set - a normalized set. Third, Miller-Kovach does the same operation as the claims in par 99, 103, 105 th group of cheese/dairy; 5th group of breads and vegetables) by converting energy into whole number data for food servings based on “energy contribution of each of protein, content carbohydrate content, and fat content” (See par 40, 91). Miller-Kovach does the same operation as the claims in par 58, 161,66, 82 by converting energy into whole number data for food servings. Par 40 of Miller-Kovach explains that the “food energy content” of a candidate food serving is based on a human being’s metabolic efficiency in utilizing first and second nutrients as well as the “energy contribution” of each of its protein, carbohydrate, and dietary fiber content. The rejection shows how Miller-Kovach oar 49, 59, 105 looks at multiple types of resources (e.g. proteins, carbohydrates, fats vegetables) and the amounts (e.g. protein) (e.g. “each of the resource types”) are based in some manner on contributions of the other ones (e.g. carbohydrate, dietary fiber).
Applicants then argue, with respect to claim 4, arguments are moot in light of the revised rejection. With respect to claim 12 (not amended), the argument that Nissila and Miller-Kovach do not disclose transforming specific units into normalized or transforming normalized into specific units because there are not “multiple resource types”. Remarks, page 21-23. In response, Examiner respectfully disagrees. The arguments are moot in view of the rejection applying additional citations from Miller-Kovach (see e.g. claim 2, par 40, 105). Par 40 has “energy contribution of each of protein content, carbohydrate content, and fat content.”; paragraph 105 has a meta group of breads and vegetables, see also claim 2.
Applicant makes arguments regarding the double patenting rejection. Double patenting is focused on the difference between the two claim sets (here and in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619